     Case 4:19-cv-13498-SDD-APP ECF No. 3 filed 12/05/19                              PageID.24        Page 1 of 1

                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF MICHIGAN

Colby Plumber , 100295,

                     Plaintiff,                                   Case No. 19-13498

v.                                                                Judge Arthur J. Tarnow

M.I.N.T., et al. ,                                                Magistrate Judge Anthony P. Patti


                     Defendant(s).
                                                        /

                             ORDER WAIVING PREPAYMENT OF THE FILING FEE AND
                        DIRECTING PERIODIC SUBSEQUENT PAYMENTS OF THE FILING FEE

        The Court has reviewed plaintiff's financial affidavit, certified account statement or its equivalent, and
signed authorization to withdraw funds. Having considered these items, the Court GRANTS plaintiff's application
to proceed without prepayment of the filing fee for this action. 28 U.S.C. § 1915(a)(1).

         Plaintiff, a prisoner, must pay the full filing fee for this civil action. 28 U.S.C. § 1915(b)(1). The Court
must assess and, if funds exist, collect an initial partial filing fee consisting of twenty percent (20%) of the greater
of (1) the average monthly deposits to plaintiff's account, or (2) the average monthly balance in plaintiff's account
for the preceding six (6) months. Id. The initial partial filing fee in this case is $0.00. Plaintiff must make monthly
payments of twenty percent (20%) of the preceding month's income credited to plaintiff's account. 28 U.S.C. §
1915(b)(2).

        Accordingly, because insufficient funds exist in plaintiff's account to collect an initial partial filing fee, the
Court ORDERS the agency having custody of plaintiff to forward to the Clerk of the Court, on a monthly basis if
funds are available, twenty percent (20%) of the preceding month's income credited to plaintiff's account. The
Court will notify the agency having custody of plaintiff when plaintiff has paid the entire filing fee of $350.00. The
Court has attached to this order a copy of plaintiff's authorization to withdraw funds from plaintiff's trust fund
account.


       December 5, 2019
Date: __________________________                                  s/R. Steven Whalen
                                                                  R. Steven Whalen
                                                                  United States Magistrate Judge


                                                 Certificate of Service
       I hereby certify that a copy of the foregoing document was served upon Plaintiff on the date indicated
below by first class mail.

       December 5, 2019
Date: __________________________                                  s/A.Flanigan
                                                                  Deputy Clerk
